Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to pending claims, filed on 11/25/2019.
2.    Claims 1-20 are pending.
Information Disclosure Statement (IDS)
3.	Applicant files an IDS on 10/27/2020; it is considered.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-4, 6-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as obvious over Mikulec’s “Remote Shutdown of Heavy Duty Vehicles” (herein after Mikulec) in view of Parkinson et al. “Cyber threats facing autonomous and connected vehicles” (herein after Parkinson), and in view of Bruce Christianson et al’s “Security Protocols” (herein after Christianson).
A. Per claims 1, and 8: Mikulec teach about a device using in a vehicle, comprising features:
something is wrong. If the driver activates the panic button, Volvo Action Service is contacted and a blocking command is sent to the vehicle.”  see Mikulec, section 4.5.1 Volvo Link on pg. 19, col. II; causing the vehicle to reduce speed (see also Parkinson et al., col. 2 page 2906, “The procedure for when a variable goes out-of-range is to enter some kind of safe mode where vehicle speed is significantly reduced, allowing the driver to bring the vehicle to a controlled stop”);
	Mikulec does not disclose about locking access points of the vehicle, and closing windows of the vehicle.
	However, since Mikulec performs a remote shutdown signal; it would be understood that Mikulec was able to send a remote signal for locking access points of the vehicle; closing windows of the vehicle (see also cited Parkinson et al col. 1 page 2903 “Body control - electric windows, mirrors, AC, immobilizer, and locking”).
	Mikulec and Parkinson do not disclose that vehicle is a police vehicle with gun/weapon.
	However, Christianson suggests about locking a weapon for a prevention. (see Christianson, page 177, 1st para.) “at present, in the USA, a large number of the firearm injuries sustained by policemen come from stolen police guns.”)
	Since a police cruiser is also a passenger car with a gun rack, a remote signal control a “generic” locking/latching (for a compartment locking purpose) has been available.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mikulec with Parkinson and with Christianson to suggest 
B. Per claims 2, 11, and 16:  The rationales and references for a rejection of claim 1 are incorporated.
 	For broad and reasonably interpretation, a remote signal is sent to control a target object (including disabling communication of said target). 
Parkinson also suggest a feature of disabling a telecommunications system (i.e., see Parkinson page 2903, col. II line 14, a suggesting about “Disabling a vehicle’s vision system” (a vision system is narrower interpreted than a claimed “telecommunication system”) see Parkinson page 2903, col. I line 5, and “Telematics module with remote commanding”) of the emergency vehicle.
C. Per claims 3, 12, and 17:  The rationales and references for a rejection of claim 1 are incorporated. 
Parkinson suggest to cause the vehicle to perform a controlled stop by sequentially reducing a speed of the vehicle by a predetermined amount over a period of time until the speed of the emergency vehicle is approximately a stopping speed (i.e., see Parkinson page 2902, col. I 1st paragraph “bring the vehicle to a safe and controlled stop.”, and see Parkinson page 2902, col. I 4th paragraph “make the vehicle’s control unit assume that there is a large object in front of the vehicle and force it to stop”).
	A motivation is Parkinson suggests a reasonable reducing speed gradually to prevent any sudden change that may affect surrounding environment.
D. Per claims 4, and 13:  The rationales and references for a rejection of claim 3 are incorporated.
	A control signal to a vehicle for actuating a brake to slow down a vehicle was suggested by Parkinson. 
Parkinson suggests controlling a braking system of the vehicle to engage when the speed of the vehicle is approximately at a stopping speed (ie. see Parkinson page 2902, col. I 1st paragraph “bring the vehicle to a safe and controlled stop.”, and see Parkinson page 2902, col. I 4th paragraph “make the vehicle’s control unit assume that there is a large object in front of the vehicle and force it to stop”).
	A motivation is sending a remote control signal to lock the vehicle brake (when it stops) – setting a brake ON at a target vehicle.
E. Per claims 6, 9, and 15:  The rationales and references for a rejection of claim 1 are incorporated. 
Parkinson also suggests to determine unauthorized use of the vehicle from a signal received from another vehicle (i.e., Parkinson discloses about receiving from another vehicle via remote commanding to turn on a target vehicle’s audio/video to recognize that target vehicle’s occupant before sending signal(s) to remotely control that target, see Parkinson, page 2899 pg. 2903, col. II lines 14).
F. Per claims 7, 12, and 19-20:  The rationales and references for a rejection of claim 1 are incorporated. 
Parkinson also suggests performing a controlled stop (i.e., no throttle input) by sequentially reducing a speed of the vehicle by a predetermined amount over a period until the st paragraph: no throttle input “bring the vehicle to a safe and controlled stop.”, and see Parkinson page 2902, col. I 4th paragraph “make the vehicle’s control unit assume that there is a large object in front of the vehicle and force it to stop”).
	The motivation is to safely reduce a target vehicle current speed before stopping.
G. Per claim 10:  The rationales and references for a rejection of claim 8 are incorporated. 
	Parkinson also suggests about decelerating the vehicle by transmitting instructions to a control unit of the vehicle (i.e., sending instructions via Digital Audio Broadcasting, see Parkinson, col. I, 3rd paragraph; and modifying braking functionality of a vehicle, see Parkinson, page 2017 col. II last paragraph).
5.	Claims 5, 14, and 18 are rejected under 35 U.S.C. 103 as obvious over Mikulec in view of Parkinson et al, in view of Christianson, and in view of Ricci (US Pub. 20140309886 A1).
The rationales and references for a rejection of claim 1 are incorporated. 
	Mikulec, Parkinson, and Christianson do not expressly disclose about sending a remote control signal to disable/enable a vehicle’s brake.
	However, Ricci suggests that claimed idea by activating/deactivating a switch via wireless communication (see Ricci, para. [0421]-[0422]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Mikulec, Parkinson, and Christianson with Ricci to suggest the claimed invention to remotely control a movement of a target vehicle when there is no authorization of operating.
Conclusion
6.	Claims 1-20 are rejected.
7.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.